DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The claims are rejected as follows:
Claims 1–4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawano et al., JP 2002 – 370020 A (“Kawano”)1. 
Regarding Claim 1: 
Kawano discloses a filter media (i.e., as shown in Fig. 1) comprising a membrane (i.e., porous PTFE membrane 1) and a protective scrim (i.e., second permeable support membrane 2) secured to a surface of the membrane 1. Kawano Fig. 1, p. 2. The membrane 1 comprises fibres of a first polymer having a diameter less than 1 micron (i.e., PTFE fiber with average fiber diameter of 0.2 µm). Id. at Fig. 1, p. 3. The scrim 3 comprises fibres of a second polymer (i.e., PET with a fiber diameter of 20µm). Id. 

    PNG
    media_image1.png
    264
    555
    media_image1.png
    Greyscale

Kawano is silent about the fact that the first polymer of PTFE has a contact angle greater than 90 degrees, and the second polymer of PET has a contact angle less than 90 degrees. 
However, the instant disclosure teaches that the first polymer is PTFE. Spec. dated 04/24/2020 (“Spec.”) p. 3. The instant disclosure also teaches that the second polymer is PET. Id. Since the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. MPEP 2112.01(I). Therefore, the claimed contact angle for the first polymer of PTFE and the second polymer of PET is anticipated by Kawano. 
Regarding claim 2:
Kawano discloses the filter media of claim 1, wherein the first polymer is polytetrafluoroethylene. Kawano Fig. 1, p. 3. 
Regarding claim 3:
Kawano discloses the filter media of claim 1, wherein the scrim 3 has an areal weight of 30 g/m2. Kawano Fig. 1, p. 3. 
Regarding claim 4:
Kawano discloses the filter media of claim 2, wherein the scrim 3 has an areal weight of 30 g/m2. Kawano Fig. 1, p. 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelley Heidi can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                                                         

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 The Kawano reference is the 7-page Foreign Reference dated May. 24, 2022. A copy of Kawano’s machine translation is provided with the office action. The examiner relies on the original document for figure and the machine translation for text.